t c memo united_states tax_court victor grigoraci and judith a grigoraci et al petitioners v commissioner of internal revenue respondent docket nos filed date victor grigoraci pro_se in docket no charles w wright an officer of the tax_matters_partner for petitioners in docket nos and mary ann waters and t keith fogg for respondent ' cases of the following petitioners are consolidated herewith trainer wright associates charles william wright cpa accounting corp tax_matters_partner docket no and grigoraci trainer wright paterno charles william wright cpa accounting corp tax_matters_partner and victor grigoraci cpa accounting corp and donald e trainer cpa ac partners other than the tax_matters_partner docket no memorandum findings_of_fact and opinion laro judge these cases were consolidated for trial briefing and opinion in docket no victor and judith a grigoraci separately mr grigoraci and mrs grigoraci respectively and collectively the grigoracis sought redetermination under sec_6213 of a deficiency for tax on self-employment_income and a negligence accuracy-related_penalty under sec_6662 respondent determined a deficiency of dollar_figure and an accuracy-related_penalty of dollar_figure for in docket numbers and petitions were brought under sec_6226 by the tax matters partners of two partnerships trainer wright associates twa and grigoraci trainer wright paterno gtwp the petitioners in these cases sought readjustment of certain adjustments made by respondent to the partnerships’ tax returns both partnerships reported on schedules k-1 partner’s share of income credits deductions etc that the partners in each partnership were corporations respondent determined that the partners of record were not the true and actual partners but unless otherwise indicated section references are to the internal_revenue_code applicable to the subject years rule references are to the tax_court rules_of_practice and procedure paterno is not a partner to giwp the partnership adopted the use of the paterno name after purchasing a firm by the name of howell and paterno that the actual partners were the individuals who owned the corporations we decide the following issues whether our decision as to the identity of the partners must be made at the partner level or at the partnership level we hold that our decision must be made at the partner level accordingly pursuant to the request of respondent we shall dismiss the proceedings to the extent that they apply at the partnership level whether we have jurisdiction to review the notice_of_deficiency issued to the grigoracis we hold that we have jurisdiction to review a portion of the notice_of_deficiency whether the grigoracis are liable for self-employment_tax we hold they are not whether the grigoracis are liable for an accuracy- related penalty under sec_6662 we hold they are not findings_of_fact some facts were stipulated we incorporate by this reference the parties’ stipulation of facts and accompanying exhibits twa is a partnership and its principal_place_of_business is in huntington west virginia twa provides public accounting services to its clients a notice of final_partnership_administrative_adjustment fpaa dated date determined adjustments to twa’s partnership return the notice was issued to charles william wright cpa accounting corp wright s corp as tax_matters_partner of twa the fpaa described the disputed adjustment to twa’s partnership return as it has been determined that the following individuals are the actual partners of the partnership donald e trainer with a profits interest of percent and charles w wright with a profits interest of percent it has also been determined that the following pass-thrus sic are not actual partners of the partnership donald e trainer cpa a c also known as donald e trainer accounting corp and charles william wright cpa a c also known as charles william wright cpa accounting corp gtwp is a partnership with its principal_place_of_business in charleston west virginia gtiwp also is in the business of providing public accounting services to its clients an fpaa dated date determined an adjustment to gtwp’s partnership return the fpaa was issued to wright s corp as the tax_matters_partner of gitwp the fpaa described the disputed adjustment to giwp’s partnership return as it has been determined that the following individuals are the actual partners of the partnership donald e trainer with a profits interest of percent charles w wright with a profits interest of percent and victor grigoraci with a profits interest of percent it has also been determined that the following pass-thrus sic are not actual partners of the partnership donald e trainer cpa a c also respondent also made an adjustment to twa’s deductions but this adjustment is not in dispute the parties have agreed that giwp and twa were separate partnerships in known as donald e trainer accounting corporation charles william wright cpa a c also known as charles william wright cpa accounting corporation and victor grigoraci cpa a c also known as victor grigoraci cpa accounting corporation in wright s corp was an s_corporation under sec_1361 its sole shareholder was charles wright an individual mr wright is a certified_public_accountant and has been affiliated with twa or its predecessors since in donald e trainer cpa a c was also an s_corporation trainer s_corporation trainer s corporation’s sole shareholder was donald trainer an individual mr trainer is a certified_public_accountant and has been affiliated with twa or its predecessors since ’ in the later part of twa operated offices in huntington and charleston west virginia it planned to add another partner to its charleston office and was in negotiations with mr grigoraci for the prior year mr grigoraci had operated his accounting practice as a sole_proprietorship in or about date twa reached an agreement with mr grigoraci under which a partner was added to the charleston office anda new partnership gtwp was formed from negotiations with messrs trainer and wright mr grigoraci and his attorney had we make no finding as to whether mr wright or wright s corp was a partner in twa during ’ we make no finding as to whether mr trainer or trainer sdollar_figure corporation was a partner in twa during understood that the other partners to gtiwp were corporations namely wright s corp and trainer s_corporation mr grigoraci’s attorney advised him that he should not become a member of the partnership in his individual capacity because he would be the only partner in gtwp with unlimited liability to avoid being the only noncorporate partner in gtiwp mr grigoraci formed victor grigoraci cpa accounting corporation grigoraci s_corporation in or about date it was mr grigoraci’s intention that grigoraci s_corporation join gtwp as a partner during mr grigoraci was the sole shareholder president and treasurer of grigoraci s_corporation mrs grigoraci was the corporation’s secretary but she did not perform any work for the corporation as an employee mr grigoraci's personal secretary maintained the books_and_records of the corporation during the office of grigoraci s_corporation was the same as gtwp’s gtwp reported on its income_tax return for ordinary_income of dollar_figure on a schedule_k-1 for gtwp reported that the grigoraci s corporation’s distributive_share was dollar_figure grigoraci s_corporation reported on its federal_income_tax return the distributive_share from gtwp and other income of dollar_figure the record does not disclose the source of this other income after deductions including a salary of dollar_figure to mr grigoraci grigoraci s_corporation reported that mr grigoraci’s share of the corporation’s income was dollar_figure on their joint_return for the grigoracis reported the passthrough income from the corporation as well as mr grigoraci’s salary from the corporation the grigoracis did not pay any self-employment_tax in a notice_of_deficiency dated date was issued by respondent to the grigoracis respondent determined therein that the dollar_figure reported by the grigoracis as their distributive_share of grigoraci s corporation’s income was actually their distributive_share of gtwp’s income respondent determined that the dollar_figure was personal_service_income respondent also determined that the dollar_figure the grigoracis reported as wages from grigoraci s_corporation was actually personal_service_income respondent further determined that the grigoracis owed self- employment_tax on the dollar_figure dollar_figure plus dollar_figure in the amount of dollar_figure additionally respondent determined that the grigoracis were liable for a negligence accuracy-related_penalty under sec_6662 of dollar_figure for their failure to treat mr grigoraci as a partner in gtwp opinion a review of the fpaas in a partnership level proceeding our jurisdiction is limited to review of the commissioner’s adjustments to partnership items sec_6226 thus we must initially decide whether a partnership level proceeding is the appropriate method for us to review respondent’s determination that the partners of record are not the true and actual partners in the partnerships if this is a review to be conducted at the partnership level we review the petitions filed by the tax matters partners if this is a partner level determination we must dismiss the two partnership proceedings because the only determinations petitioned by the tax matters partners were the commissioner’s determinations to change the identity of the partners tefra procedures the unified_audit and litigation procedures were enacted as part of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 and are commonly referred to as the tefra procedures the tefra procedures provide a method for adjusting partnership items in a single unified partnership proceeding rather than in multiple separate actions against each partner 87_tc_783 specifically sec_6221 provides the tax treatment of any partnership_item and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item shall be determined at the partnership level in general the commissioner is precluded from assessing a liability attributable to a partnership_item or any penalty addition_to_tax or additional_amount which relates to the partnership_item until after the completion of the partnership level proceedings sec_6225 maxwell v commissioner supra pincite conversely the commissioner generally must follow the deficiency procedures before he can assess a deficiency related to affected items or other nonpartnership_items sec a maxwell v commissioner supra pincite if the commissioner makes an adjustment to a partnership_item under sec_6221 and a petition is filed with this court in accordance with sec_6226 or b we have jurisdiction to review the commissioner’s adjustment to the partnership_item the scope of our review is defined by sec_6226 as follows a court with which a petition is filed in accordance with this section shall have jurisdiction to determine all partnership items of the partnership for the partnership taxable_year to which the notice of final_partnership_administrative_adjustment relates the proper allocation of such items among the partners and the applicability of any penalty addition_to_tax or additional_amount which relates to an adjustment to a partnership_item thus in a tefra proceeding the court has authority to determine all partnership items and to determine the proper allocation of such items among the partners sec_6226 in such a proceeding the court’s jurisdiction extends only to redetermining adjustments of partnership items n c f energy partners v commissio89_tc_741 maxwell v commissioner supra pincite definition of partnership items sec_6231 defines a partnership_item as partnership_item ---the term partnership_item means with respect to a partnership any item required to be taken into account for the partnership’s taxable_year under any provision of subtitle a to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the partnership level than at the partner level only items that are required to be taken into account for the partnership’s taxable_year under subtitle a can be partnership items 95_tc_1 of these items only those that are more appropriately determined at the partnership level are partnership items n c f energy partners v commissioner supra pincite sec_301 a -1 proced admin regs identifies those items that are partnership items because they are more appropriately determined at the partnership level some items that are required to be taken into account by the partnership under subtitle a are not partnership items because the items are more appropriately considered at the partner level is the reallocation of partnership items from the partner of record to the allegedly true and actual partner a partnership_item our precedent establishes that the hallmark of a partnership_item is that it affects the distributive shares reported to the other partners 118_tc_541 n in 116_tc_5 the issue before the court was once a partnership has allocated partnership items in respect of the interest of a partner who has commenced a bankruptcy proceeding during the partnership taxable_year whether the subdivision of those items between the partner and his bankruptcy_estate constitutes a partnership_item in katz the court viewed this inquiry as tantamount to determining whether a partner in bankruptcy and his bankruptcy_estate should be treated as separate partners id we concluded that from the perspective of the partnership in its determination of each partner’s distributive_share of partnership tax items a partner in bankruptcy and his bankruptcy_estate are properly considered as one and the same partner id pincite the reallocation of the distributive_share between the partner and his bankruptcy_estate had no impact on the partnership’s aggregate income or loss nor did it have any impact on the distributive shares reported to the other partners accordingly we held that the determination was more appropriately made at the partner level and was therefore not a partnership_item similarly in 95_tc_74 a setting closely analogous to the instant case we held that the determination of whether a father was the true and beneficial_owner of shares in an s_corporation that were held in the name of his sons is properly made at the individual shareholder level the court reasoned that determining the true and beneficial_owner of the shares was more appropriately determined at the individual level because the determination depends upon factors that cannot be determined at the corporate level and requires participation of the allegedly true owner of the shares hang v commissioner id pincite we find our decisions in hang and katz highly persuasive because the effect of the determinations at issue in hang and katz are strikingly similar to the effect of respondent’s under the s_corporation audit and litigation procedures s_corporation procedures sec_6241 through a subchapter_s_item is defined as any item of an s_corporation to the extent regulations prescribed by the secretary provide that for purposes of this subtitle such item is more appropriately determined at the corporate level sec the tax treatment of a subch s item generally must be determined in an entity level proceeding see sec_6241 the s_corporation procedures were enacted shortly after the tefra procedures as part of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1691 the sdollar_figurecorporation procedures were repealed as of date by the small_business job protection act of publaw_104_188 sec c 110_stat_1781 determinations in these cases the determinations in hang and katz had no impact on the entity’s aggregate income gain loss deductions or credits in the cases at hand respondent’s alteration of the partners in gtwp and twa had no impact on either partnership’s aggregate income gain loss deductions or credits the determination in katz also had no impact on the other partners’ shares of the income gain loss deductions or credits of the partnership similarly in these cases reallocation of the distributive_share of any corporate_partner of record to the individual who owns such corporation has no impact on the other partners’ shares of the income gain loss deductions or credits respondent claims that sec_301_6231_a_3_-1 proced admin regs mandates that items that are required to be taken into account under subtitle a by the partnership are by definition more appropriately determined at the partnership level and are therefore partnership items we disagree the regulation provides a list of items that are more appropriately determined at the partnership level from the larger universe of items that are required to be taken into account under subtitle a see 99_tc_121 it does not state that all items that must be taken into account under subtitle a are ipso facto more appropriately determined at the partnership level respondent also claims that two portions of the regulation support his argument that a reallocation of partnership items from the partners of record to the allegedly true and actual partners is a partnership_item first respondent claims that sec_301 a -1 a proced admin regs includes as a partnership_item a determination of the partnership’s aggregate and each partner’s share of income gain loss deduction or credit of the partnership sec_301 a -1 a proced admin regs we disagree with respondent that a determination of whether the corporate partners in twa and gtwp were shams is a partnership_item under this section of the regulations the aggregate income gain loss deductions and credits of the partnership are not in dispute ’ moreover for gtwp and twa the determination of whether a partner is a corporation or an individual has no impact on the partnership level issues covered by the regulation there is also no dispute about the amount of the allocations made to the partners whether they be corporations or individuals in fact a determination that any of the partners is an individual--rather than a corporation--for federal tax purposes does not reguire an adjustment to the as stated previously adjustments to twa and gtwp’s income gain loss deductions and credits are not in dispute the only liability created by the disputed adjustments is to create self-employment_tax liability for the individual partners allocable shares of the other partners as reported by the partnerships instead it merely affects the federal tax_liability of the specific partner whose status was changed from a corporation to an individual items that merely affect the tax_liability of a specific partner but not the other partners are not partnership items 99_tc_298 holding that a determination of the partner’s amount_at_risk was not a partnership_item because it affected only the status of the partner and not the partnership n c f energy partners v commissioner t c pincite holding that penalties and additions to tax to be asserted against the partners were not partnership items gustin v commissioner tcmemo_2002_64 holding that a partner’s basis in his partnership_interest is not a partnership_item accordingly determining the identity of the partners is not a partnership_item under this regulation because it has no effect on either the partnership’s aggregate or each partner’s share of income gain loss deductions or credits of the partnership second respondent claims that sec_301 a - l a proced admin regs includes as partnership items any items relating to contributions to the partnership_distributions from the partnership and transactions between the partnership and a partner not acting in his capacity as a partner such items are only partnership items to the extent that a determination of such item can be made from determinations that the partnership is required to make with respect to an amount the character of an amount or the percentage interest of a partner in the partnership for purposes of the partnership books_and_records or for furnishing information to a partner sec_301 a -1 a proced admin regs respondent argues that a determination of the identity of the partners relates to contributions to the partnership and distributions from the partnership however the regulation classifies an item as a partnership_item only to the extent that a determination of the item can be made by the partnership in this case the identity of the partners is not a partnership_item because the partnerships cannot conclusively make such a determination hambrose leasing v commissioner supra pincite the partnership cannot determine whether its corporate partners should be respected for federal tax purposes without consideration of information that is not available at the partnership level for example such a determination requires consideration of the manner in which the corporation’s activities were conducted whether it was properly formed whether it has a valid purpose and whether it actually conducts business 319_us_436 moreover most of the evidence relevant to determining whether the corporation or the individual is the partner centers on the acts motives and intentions of the individuals and not on actions taken by the partnership additionally the determination of whether the corporation before us should be respected for federal tax purposes has no impact on the partnerships their books_and_records or any other aspect of the partnerships the determination also has no impact upon the amount or character of a distribution or percentage of the other partners’ interests in the partnerships the determinations’ sole impact is on the liability for self- employment_tax and related penalties a determination of the identity of the partners in gtiwp and twa is not a partnership_item under this section of the regulations there are circumstances in which the determination of the status of a partner is a partnership_item in 118_tc_541 for example we held that a determination that an individual was a partner in a partnership was a partnership_item because such determination affected the distributive shares of the other partners see also oceanic leasing v commissioner tcmemo_1996_458 a determination of this nature is more appropriately made at the partnership level because it alters the number of partners and decreases the distributive shares of the other partners conversely resolution of the issue in this case does not change the number of partners their allocable shares or in any way affect the partnership or the other partners under the circumstances of this case we hold that a determination that the partners of record were not the true and actual partners is not a partnership_item under sec_6221 and cannot be addressed in a partnership level proceeding we do not have jurisdiction under sec_6226 to determine the identity of the partners in the two partnership level proceedings maxwell v commissioner supra in the absence of a justiciable claim for relief in the petition for review we shall dismiss each case for failure to state a claim upon which relief can be granted b the notice_of_deficiency issued to the grigoracis next we consider the grigoracis’ request that we review respondent’s determination_of_a_deficiency for the grigoracis’ tax_year and a related penalty respondent initially adopted the position that the notice_of_deficiency was issued pursuant to sec_6212 after the court requested additional briefing by the parties respondent claimed that the notice_of_deficiency is entirely an affected items notice_of_deficiency under section a respondent argues that the notice was issued before the close of the partnership proceedings and should be dismissed pursuant to 114_tc_519 is the notice_of_deficiency an affected items notice_of_deficiency pursuant to section a the commissioner will issue an affected items notice_of_deficiency to the taxpayer when a deficiency is attributable to an affected_item that requires a an affected_item is defined as partner level determination any item affected by a partnership_item sec_6231 the grigoracis’ liability for self-employment_tax on the distributive_share from gtwp under sec_1402 requires a determination that mr grigoraci was the true and actual partner in giwp - a partner level determination accordingly any deficiency attributable to self-employment_tax on the distributive_share from giwp requires respondent to issue an affected items notice_of_deficiency the deficiency determined by respondent is only partially attributable to self-employment_tax on the distributive_share from gtwp in the notice_of_deficiency respondent recharacterized the dollar_figure distributive_share the grigoracis reported as being from grigoraci s_corporation as actually being from gtwp respondent then determined that the dollar_figure was personal_service_income subject_to self-employment_tax in addition respondent determined that the dollar_figure of wages the grigoracis reported as earned from grigoraci s_corporation was actually personal_service_income subject_to self-employment_tax thus the we agree with respondent that affected_item notices of deficiency can only be issued to a partner for these purposes sec_6231 defines a partner as either a partner in the partnership or any other person whose income_tax_liability is determined directly or indirectly by taking partnership items into account as so defined mr grigoraci is a partner in gtwp bither he is an actual partner in gtwp or grigoraci s_corporation is the partner and mr grigoraci is its sole shareholder in the latter case mr grigoraci’s income would be determined indirectly by taking partnership items into account deficiency determined by respondent was composed of the self- employment_tax on the dollar_figure and an accuracy-related_penalty for the grigoracis’ failure to treat mr grigoraci as a partner in gtwp the deficiency is not solely attributable to affected items because respondent determined that the grigoracis owed self- employment_tax on income that was not earned by gtwp the self- employment_tax respondent determined that the grigoracis owed on the dollar_figure is an affected_item while the self-employment_tax owed on the dollar_figure is not an affected_item pursuant to gaf corp v commissioner supra we dismiss for lack of jurisdiction and strike the grigoracis’ petition to the extent the deficiency is related to the self-employment_tax on the dollar_figure of income or the accuracy-related_penalty as to the portion of the deficiency that is self-employment_tax on the dollar_figure of income the notice was issued pursuant to sec_6212 as to this portion of the notice_of_deficiency we have jurisdiction to review respondent’s determination under sec_6213 review of the sec_6212 notice_of_deficiency the notice_of_deficiency does not clearly articulate the reason for recharacterizing the dollar_figure on brief respondent’s sole argument in support of collecting self-employment_tax on this income is that grigoraci s_corporation is a sham that should not be recognized for federal tax purposes accordingly the wages reported by the grigoracis as being from grigoraci s_corporation would actually be income derived from providing personal services directly to the end-user the grigoracis claim that grigoraci s_corporation is a valid entity for federal tax purposes and that the corporation is the partner in gtwp we agree with the grigoracis there is no dispute that grigoraci s_corporation was validly organized under west virginia law for federal tax purposes a validly organized corporation is usually respected but it may be disregarded in instances where it is found to be a sham 319_us_436 308_us_473 293_us_465 under the test defined in moline properties we do not disregard a corporation for federal tax purposes if it served an intended business function or purpose or engaged in business the corporation’s existence as a taxable entity will be recognized if it satisfies either prong of the test 412_f2d_233 the degree of corporate business_purpose or the quantum of business activity required for recognition of the separate existence of a corporation is rather minimal 81_tc_520 66_tc_12 a corporation is a separate and distinct entity even if the corporation is wholly owned by one shareholder 287_us_415 the grigoracis claim that the corporation was established for the purpose of limiting mr grigoraci’s potential liability from the partnership according to respondent the corporation’s primary purpose was to allow the grigoracis to avoid the payment of federal employment_tax we find no evidence in the record to support respondent’s position and agree with the grigoracis the evidence clearly establishes that the primary if not the sole reason mr grigoraci formed the corporation was to limit his potential personal liability upon entering the gtwp partnership mr grigoraci had practiced accounting for many years either as a general_partner in other partnerships or as a sole_proprietorship there is no evidence he had a history of avoiding liability for employment_tax not until he considered joining gtwp did mr grigoraci begin to use the corporate form mr grigoraci claimed that he chose the corporate form because he did not want to be the only partner in gtwp who was personally liable for gtwp’s liabilities it was mr grigoraci’s understanding that his potential future partners were both corporations specifically his partners were to be trainer s_corporation and wright s corp upon seeking the advice of counsel mr grigoraci’s attorney advised him that he should use the corporate form to limit his potential liability use of the corporate form to limit the personal liability of a taxpayer has long been recognized as a valid business_purpose for incorporating 64_tc_1034 citing 45_tc_566 s dredging corp v commissioner 54_tc_705 doe v commissioner tcmemo_1993_543 affd in part and revd in part on other grounds 116_f3d_1489 10th cir aagaard v commissioner tcmemo_1985_194 affd sub nom 664_f2d_199 8th cir we find mr grigoraci’s reasons for forming grigoraci s_corporation believable and logical the formation of the corporation to limit his personal liability is a valid business_purpose accordingly the grigoracis satisfy the first prong of the test of moline props inc v commissioner supra and we shall recognize the existence of the corporation for federal tax purposes respondent has advanced no other argument to support the determination that the grigoracis owe self-employment_tax on the dollar_figure of income accordingly we hold that the grigoracis do not owe self-employment_tax on the dollar_figure of income that respondent determined was personal_service_income and not wages moreover we determine that the grigoracis properly reported this income as wages from grigoraci s_corporation to reflect the foregoing an appropriate order will be issued and decision will be entered for petitioners in docket no oo an appropriate order will be issued and decision will be entered in docket no and an appropriate order of dismissal for lack of jurisdiction will be entered in docket no
